50 F.3d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.George SCARBOROUGH, Appellant,v.Emery W. MORRIS, Warden, Sandstone FCI;  Carol PavilackGetty, Regional Director U.S. Parole Commission;Janet Reno, U.S. Attorney General U.S.Dept. of Justice, Appellees.
No. 94-3207.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 8, 1995.Filed:  Mar. 17, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
George Scarborough appeals from the District Court1 order dismissing his 28 U.S.C. Sec. 2241 (1988) petition.  Having carefully reviewed the record and the parties' briefs, we conclude no error of law appears.  We do not consider the issue Scarborough raises for the first time on appeal.  Because the controlling law is clear and an opinion would have no precedential value, we affirm for the reasons set forth in the District Court's order.  See 8th Cir.  R. 47B.



1
 The Honorable Michael James Davis, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota